DONALD L. HYMES, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Hymes v. Comm'rDocket No. 39912-85United States Tax Court1987 U.S. Tax Ct. LEXIS 187; June 25, 1987, Decided Court determined deficiencies in income tax and additions to the tax due from the petitioner.  *187 Julian Jacobs, Judge.  Julian I. JacobsDECISIONPursuant to agreement of the parties in this case, it isORDERED and DECIDED: That there are deficiencies in income tax and additions to the tax due from the petitioner as follows:DEFICIENCIESTAXADDITIONS TO TAXYEARINCOME TAX§ 6651§ 6653(a)(1)§ 66541977$ 979.00None  $ None $ -1979None  None  None -19801,871.00$ 464.0094.00 118.0019814,764.00940.00238.00 257.0019822,827.00707.00141.000251.00IT IS FURTHER ORDERED and DECIDED: That for purposes of computing the interest due from the petitioner under the provisions of I.R.C. § 6653(a)(2), such interest shall be computed on $ 3,759.00 and $ 2,827.00 of the underpayments of tax for the taxable years 1981 and 1982, respectively; andThat petitioner is not entitled to an award of costs and fees pursuant to the provisions of I.R.C. § 7430.Julian JacobJudge.Entered: JUN 25 1987ATTACHMENTIt is hereby stipulated that the Court may order the foregoing decision in the above-entitled case.It is further*188  stipulated that there are prepayment credits as follows:PREPAYMENT CREDITSTAXABLE YEARWITHHOLDINGFICATOTAL1977# 3,665.00$ 183.00$ 3,848.001979375.00None 375.00198016.00None 16.001981423.00582.001,005.001982None  None None  It is further stipulated that the deficiencies for the taxable years 1977, 1979, 1980 and 1981 were computed without considering the prepayment credits of $ 3,848.00, $ 375.00, $ 16.00 and $ 1,005.00, respectively.It is further stipulated that claims for credit or refund of overpayments in the amounts of $ 2,869.00 and $ 375.00 for the taxable years 1977 and 1979, respectively, are barred by the statute of limitations provisions of I.R.C. § 6511.It is further stipulated that, effective upon the entry of the decision by the Court, petitioner waives the restriction contained in I.R.C. § 6213 prohibiting assessment and collection of the deficiency (plus statutory interest) until the decision of the Tax Court has become final.WILLIAM F. NELSONChief CounselInternal Revenue ServiceDONALD L. HYMESPetitioner2340 Ravenwood*189  AvenueFairbanks, Alaska 99701By:JAMES A. NELSONDistrict CounselInternal Revenue Service949 E. 36th AvenueAnchorage, Alaska 99508(907) 261-4470Dated: June 10, 1987Dated: 6/15/87